

114 HR 5887 IH: RCAF/RAF-Americans Congressional Gold Medal Act
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5887IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Ryan of Ohio introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo award a Congressional Gold Medal, jointly, to all U.S. nationals who joined the Royal Canadian
			 Air Force or the Royal Air Force during World War II, both before and
			 after Japan’s attack on Pearl Harbor, in recognition of their
			 contributions to the Nation.
	
 1.Short titleThis Act may be cited as the RCAF/RAF-Americans Congressional Gold Medal Act. 2.FindingsCongress finds the following:
 (1)Europe was at war before the end of 1939. England and her British Commonwealth of Nations, which included the Dominion of Canada, were warring with Nazi Germany.
 (2)Early in World War II the Royal Canadian Air Force (RCAF) needed large numbers of pilots and the British Commonwealth Air Training Plan (BCATP) made Canada a center for aircrew training.
 (3)Approximately 8,864 Americans volunteered to join the RCAF beginning as early as 1940 and continuing throughout World War II. These RCAF-Americans came from every state in the Union.
 (4)Many of the RCAF-Americans were urgently needed as flying instructors and helped to fully staff the BCATP operations.
 (5)Approximately 750 Americans (244 with the highly regarded Eagle Squadrons) also served in Great Britain with the RAF. The Eagle Squadrons served from February, 1941, until September, 1942, and provided the British welcome relief from the stress of losing large numbers of combat pilots.
 (6)President Franklin Roosevelt called the BCATP the Aerodrome Of Democracy. Canadian Prime Minister Mackenzie King, General Dwight Eisenhower, and British Prime Minister Winston Churchill, all expressed their gratitude to the United States men and women who took part in the British Commonwealth Air Training Plan.
 (7)Approximately 3,794 Americans transferred to the U.S. Army Air Force (USAAF) after the attack on Pearl Harbor. The 3 Eagle Squadrons (No. 71/No. 121/No. 133), transferred into the 4th Fighter Group, USAAF in September 1942.
 (8)The transfer of these courageous RCAF/RAF-Americans helped prevent a shortage of experienced airmen in the aftermath of America’s entry into the war.
 (9)Many of these highly trained and experienced RCAF/RAF-Americans pilots performed crucial roles as flight instructors for the USAAF.
 (10)The accumulated knowledge and skills possessed by these RCAF/RAF-American airmen resulted in many becoming highly accomplished USAAF combat pilots.
 (11)One of the most highly decorated military groups, the American Fighter Aces, can count many of these RCAF/RAF-Americans among their venerable ranks.
 (12)These brave Americans left their families to join the RCAF/RAF and over 800 lost their lives while serving. They represent the exceptional courage that has been displayed in the defense of Freedom throughout our Nation’s history.
			3.Congressional gold medal
 (a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a single gold medal of appropriate design in commemoration of all U.S. nationals who joined the Royal Canadian Air Force or the Royal Air Force during World War II, both before and after Japan’s attack on Pearl Harbor, in recognition of their contributions to the Nation.
 (b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
			(c)Smithsonian Institution
 (1)In generalFollowing the award of the gold medal under subsection (a), the gold medal shall be given to the Smithsonian Institution, where it will be available for display as appropriate and available for research.
 (2)Sense of CongressIt is the sense of the Congress that the Smithsonian Institution should make the gold medal awarded pursuant to this Act available for display elsewhere, particularly at appropriate locations associated with the U.S. nationals described under subsection (a), and that preference should be given to locations affiliated with the Smithsonian Institution.
 4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.
		5.Status of medals
 (a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.
			